The defendant’s claim that the County Court should have dismissed the indictment pursuant to CPL 210.20 (1) (h) is unpreserved for appellate review because he failed to move for such relief in the County Court (see CPL 470.05 [2]; People v Garcia, 33 AD3d 1050 [2006]; see also People v Gathers, 280 AD2d 554 [2001]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt *565was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Lifson, J.P., Ritter, Florio and Garni, JJ., concur.